Exhibit 10.11

 

THIS DEED is dated March 31, 2008

BETWEEN:

 

(1) BGC BROKERS L.P., a limited partnership registered in England with number
LP011453 whose registered office is at One Churchill Place, Canary Wharf, London
E14 5RD (the “Employer”) and

 

(2) SHAUN D. LYNN [Address Omitted] (“You”)

WHEREAS

 

(A) The parties agree that the terms of your employment are set out below (the
“Contract”) and in the attached terms and conditions (which are incorporated by
reference, the “Terms & Conditions”), together referred to as this “Agreement”.

 

(B) BGC Partners, Inc., the indirect parent company of the Employer, will be
merging with and into eSpeed, Inc. to create a new Combined Company (as defined
in the Special Proxy Statement dated 11 February 2008, relating to the merger
between BGC Partners, Inc. and eSpeed Inc. (the “Proxy Statement”)) to be known
as BGC Partners, Inc. (the “Merger”).

 

1. Commencement of Employment

 

(a) Your employment under this Agreement will commence forthwith upon the
closing of the Merger (the “Commencement Date”).

 

(b) Subject to clause 6(a) of this Agreement, your employment is for an initial
period of six years from the Commencement Date, (the “Initial Period”).
Thereafter (subject to the other provisions in this Agreement, including,
without limitation, clause 6(a)) it shall be extended automatically for
successive periods of one year (each, a “Renewal Period”), on the same terms and
conditions as contained in this Agreement, from the end of the Initial Period or
the end of any subsequent Renewal Period, as appropriate, unless notice of
termination is given pursuant to clause 1(c).

 

(c) Either you or the Employer may give notice to the other in writing to
terminate the Agreement, such notice to be given not more than 53 weeks and not
less than 52 weeks prior to the end of the Initial Period or a Renewal Period
(as appropriate). The notice shall terminate your employment on the expiry of
the Initial Period or the Renewal Period (as appropriate).

 

(d) You acknowledge and warrant that this Agreement constitutes the entire
agreement and understanding between you and the Employer. This Agreement
supersedes, and is in substitution of, any previous contract of employment
between you and the Employer or any Associated Company. Your period of
continuous employment with the Employer commenced on 23 May 1989.



--------------------------------------------------------------------------------

2. Job Title, Role, Duties, Place and Hours of Work

 

(a) You will be employed as President of BGC Brokers, L.P. and shall also hold
the position of President of BGC Partners, Inc. or such other capacity as the
Employer may reasonably require. You will report initially to the Chairman
and/or CEO of BGC Partners, Inc.

 

(b) Your duties shall include overseeing the active growth and management of the
Business (as defined in the attached Terms and Conditions).

 

(c) You shall accept (if offered) appointment as a statutory director of the
Employer or any Associated Company and resign any such appointment if requested
by the Board without any claim for damages or compensation.

 

(d) In the event that you shall refuse to comply with the terms of clause
(c) above within a reasonable period of being requested to do so, you hereby
irrevocably appoint the Employer to be your attorney to execute and do any such
instrument or thing and generally to use your name for the purpose of giving the
Employer or any Associated Company or their nominee the full benefit of clause 2
(c) above.

 

(e) Your normal hours of work will be 7.15am to 5.30pm on Monday to Friday,
subject to paragraph 2.2 of the Terms & Conditions and therefore for the
avoidance of doubt you shall work such hours and travel as may reasonably be
required for the proper performance of your duties.

 

(f) You will be employed to work for the Employer (or to be on secondment with
an Associated Company) in the offices based in London or such other offices of
the Employer or an Associated Company as it or they may reasonably require in
the UK or abroad (Europe, Asia-Pacific or the US).

 

(g) You shall devote the whole of your time and attention, endeavours and
abilities to promoting the interests and reputation of the Employer and (i) you
shall not engage in any activity which may be or may become in the reasonable
opinion of the Chairman of the Employer harmful to or contrary to the interests
of the Employer or any Associated Company, (ii) you shall well and faithfully
serve the Employer, (iii) you shall maintain the highest standards of integrity,
honesty and fair dealing in your work for the Employer.

 

3. Compensation

 

(a)

You will be paid a base salary of US$1,000,000 per annum (“Salary”) which shall
be subject to annual review by the compensation committee. Your salary shall
accrue from day to day and be payable monthly in arrears on or about the 21st of
each month directly into your nominated bank or building society account. Your
salary shall be inclusive of any director’s fees payable under the articles of
association or equivalent of the Employer or any Associated Company. Your salary
shall be reviewed by the Compensation Committee of BGC Partners, Inc. (the
“Compensation Committee”) annually. The Employer is

 

2



--------------------------------------------------------------------------------

 

under no obligation to award an increase following a salary review. There will
be no review of the salary after notice has been given by either party to
terminate employment under this Agreement.

 

(b) Subject to the satisfactory achievement by you of such performance goals as
may be established by the Compensation Committee in its absolute discretion from
time to time and Sections 9.2 and 10.3 of the attached Terms and Conditions, the
Employer shall pay you a target cash bonus for each bonus year during the term
of this Agreement in the amount of 300% of your base salary. In the first bonus
period following the Merger, the amount of such bonus shall be reduced by the
amount of any bonus paid to you for such period prior to the Merger. You will
not be entitled to any bonus if, on the date allotted for payment of the bonus,
you are in fundamental breach of any provision of this Agreement (whether or not
the Employer shall have accepted such breach) other than if prior to the date of
payment you have been dismissed by the Employer in circumstances that amount to
a fundamental breach of contract by the Employer as determined by a court of
competent jurisdiction.

 

(c) The bonus year for payments made under this Agreement is the fiscal year of
the Employer or such other twelve-month period as shall be determined by the
Employer in accordance with its then current practices and accounting policies
(provided that in the year 2008 the fiscal year shall end on 31 December 2008)
but in each case payment of the bonus shall be made no later than 60 days after
the end of the Employer’s fiscal year.

 

(d) Notwithstanding any other provision of this Agreement, a proportion of any
cash bonus or other remuneration awarded in any bonus year may, as determined in
the sole and absolute discretion of the Employer, consist of (rather than cash)
a contingent non-cash grant, subject to the terms of the grant document(s) under
which such non-cash grant was awarded, including any vesting and cancellation
provisions and restrictive covenants contained therein, provided always that the
first $1 million of any bonus to which you are entitled shall be comprised of
cash. For the avoidance of doubt, any cash bonus paid in respect of the period
prior to the Merger shall be included in determining such $1 million amount.

 

4. Benefits

In addition to your monetary remuneration, you may be eligible to participate in
the benefits schemes set out in paragraph 3 of the Terms & Conditions.

 

5. Early Termination

You are referred to the additional provisions in the Terms & Conditions.

 

6. Change of Control

 

(a)

If there is a Change of Control of the Employer (as defined below) at any time
during the term of this Agreement (where relevant, as extended), the Employer or
the individual or entity which acquires control of the Employer (the “Continuing
Company”) will be required within 60 days of the Change of Control to elect by

 

3



--------------------------------------------------------------------------------

 

notice in writing to you either (i) to continue your employment and extend the
term of your employment under this Agreement for a period of three years from
the date the Change of Control took effect (if the remaining term of this
Agreement as of such date is less than three years) or (ii) to terminate your
employment forthwith.

 

(b) If the Continuing Company opts to extend the term of your employment under
this Agreement then you shall receive within thirty (30) days of its election to
extend the term an amount equal to your aggregate compensation under this
Agreement for the most recent full fiscal year (the “Aggregate Compensation
Amount”) in addition to any other compensation that you may be entitled to under
this Agreement. In addition, if as of the second anniversary of the Change of
Control you are still employed by the Continuing Company (or if you are not
employed on such second anniversary date solely as a result of dismissal by the
Continuing Company in circumstances that amount to a fundamental breach of
contract by the Continuing Company as determined by a court of competent
jurisdiction) and have not materially breached this Agreement, you shall receive
an additional payment of the Aggregate Compensation Amount within thirty
(30) days of such second anniversary.

 

(c) If the Continuing Company elects to terminate your employment under clause
(a) above, you will be entitled to receive within thirty (30) days of such
election two times your total aggregate compensation under this Agreement for
the most recent full fiscal year in full and final settlement of all and any
claims that you may have against the Employer, the Continuing Company and/or any
Associated Company pursuant to your employment under this Agreement and/or its
termination.

 

(d) Any payment under this Section 6 shall be made in cash and non-cash
consideration in the same proportions as the Aggregate Compensation Amount,
provided that to the extent any non-cash grant or award contains vesting or any
analogous provisions based on continued employment by the Continuing Company,
such provisions shall not extend beyond the then remaining term of this
Agreement, and provided, further, that in the event you fail to satisfy such
vesting conditions solely as a result of dismissal by the Continuing Company in
circumstances that amount to a fundamental breach of contract by the Continuing
Company as determined by a court of competent jurisdiction, such non-cash grant
or award shall vest immediately.

 

(e) In each case you will receive full vesting of all stock options and
restricted stock units of BGC Partners, Inc. (unless otherwise provided in the
applicable award agreement) and welfare benefit continuation for two years and a
pro rata bonus for the year of termination.

 

(f) For purposes of this Agreement, a “Change of Control of the Employer” shall
occur in the event that and on the date that BGC Partners, Inc. is no longer
controlled by Cantor Fitzgerald, L.P. or a person or entity controlled by,
controlling or under common control with Cantor Fitzgerald, L.P.

 

7. General

 

4



--------------------------------------------------------------------------------

(a) This Agreement shall be governed by and construed in accordance with English
law. The parties hereby submit to the exclusive jurisdiction of the English
courts as regards any claim or matter arising out of or in connection with this
Agreement.

 

(b) For the definition of Associated Company, please refer to paragraph 1 of the
Terms & Conditions.

 

(c) This Agreement constitutes a contract between you and the Employer save that
it shall not be binding and enforceable unless or until executed by the
representative of the Employer set out below. This Agreement may be executed in
any number of counterparts, each of which shall be considered an original, but
all of which counterparts shall be deemed to be one and the same document.
Parties may execute this Agreement by signatures obtained through facsimile or
email, and those signatures may be relied upon by the other party as valid as if
they were signed in the presence of the other party.

 

(d) In the event of a discrepancy between the terms set out in this Contract and
the Terms & Conditions and/or any employee handbook in force from time to time
(the “Employee Handbook”), the terms set out in this Contract shall prevail.

Please execute and return both of the enclosed copies of this Contract and the
Terms & Conditions as confirmation that you have received and accepted these
terms. One copy of each will be returned to you after signature of the Contract
on behalf of the Employer and the other copy of each will be placed on your
Personnel file.

This document has been executed as a deed and is delivered and takes effect on
the date stated at the beginning of it.

 

5



--------------------------------------------------------------------------------

Executed as a deed by

[BGC BROKERS L.P.]

acting by its general partner

BGC BROKERS GP Limited

acting by [NAME OF DIRECTOR], a director and [NAME OF SECRETARY], the secretary
OR [NAME OF DIRECTORS], two directors

 

/s/ Howard W. Lutnick     /s/ Stephen M. Merkel

[SIGNATURES OF ONE DIRECTOR AND THE COMPANY SECRETARY OR TWO DIRECTORS OF
CORPORATE GENERAL PARTNER]

 

Signed as a deed by SHAUN D. LYNN     /s/ Shaun D. Lynn     [SIGNATURE OF SHAUN
D. LYNN]

in the presence of [NAME OF WITNESS]

         [SIGNATURE OF WITNESS]    

[NAME, ADDRESS [AND OCCUPATION] OF WITNESS]

[Signature page to Employment Agreement, dated March 31, 2008, between BGC
Brokers, L.P. and Shaun D. Lynn]

 

6